Exhibit 10.2

 

 

 

Protagonist Therapeutics Inc

 

 

 

Picture 1 [ptgx20180630ex1029c1683001.jpg]

Protagonist
Therapeutics

7707 Gateway Blvd., Ste 140

Newark, CA 94560

 

United States of America

 

Tel +  1 408 649 7370

Fax +  1 649 649 7377

 

 

 

 

 

www.protagonist-inc.com

05/21/2018

 

Samuel Saks

2759 Broderick Street

San Francisco, CA 94123

(650) 773-3926

Dear Sam,

 

On behalf of Protagonist, a biopharmaceutical company dedicated to discovering
and developing peptides as novel pharmaceutical drugs, I am happy to extend to
you an offer of part-time employment in our organization as Chief Development
Officer reporting directly to Dinesh Patel, President & CEO starting on Monday,
May 21, 2018.

 

Specifically, this letter will confirm in writing the terms of Protagonist's
offer to you:

 

1.    This is a salaried regular position exempt from state and federal wage and
hours laws and regulations. Your annual base salary will be $100,000. Your base
salary will be paid in accordance with the Company's normal payroll procedures
and will be subject to applicable withholding required by law. Presently
employees are paid on the 15th and on the last day of each month. You will be
eligible for a discretionary annual bonus of up to 40% of your base salary,
prorated to actual days of employment in a calendar year based on the
accomplishment of corporate and personal goals. You must be employed by the
Company on the date on which the bonus is paid. The Company reserves the right
to change your position, duties, work location, reporting relationship and
compensation from time to time in its discretion.

 

2.    As a part-time (up to 25%) employee of the Company, promptly following
commencement of your employment, which will be Monday, May 21, 2018, and as a
material inducement to your employment by the Company, you will be granted by
the Compensation Committee of the Board of Directors (the "Committee") an option
to purchase 50,000 (fifty thousand) shares of the Company's Common Stock (the
"Option") pursuant to the Protagonist Therapeutics, Inc. 2018 Inducement Plan,
to be adopted by the Board of Directors in connection with the grant of the
Option (the "Plan"). The exercise price per share for the Option shall be equal
to the Fair Market Value (as defined in the Plan) as of May 31, 2018 (the
effective date of grant based on your employment start date). The Option will be
subject to the terms and conditions of the Plan and the applicable grant notice
and option agreement. The Option shall vest in 12 equal monthly installments,
subject to your continuous service to the Company as of each such vesting date.

 







--------------------------------------------------------------------------------

 



 

3.    As a Protagonist employee, you will be expected to abide by Company rules
and policies, and sign and comply with the Proprietary Information and
Inventions Agreement, which prohibits unauthorized use or disclosure of
Protagonist's proprietary information.

 

4.    In your work for the Company, you will be expected not to use or disclose
any confidential or proprietary information, including trade secrets, of other
companies or third parties. If you have or have had access to trade secrets or
other confidential, proprietary information from your former employer or another
third party, the use of such information in performing your duties at the
Company is prohibited. This may include, but is not limited to, confidential or
proprietary information in the form of documents, magnetic media, software,
customer lists, and business plans or strategies. You will be expected to use
only that information which is generally known and used by persons with training
and experience comparable to your own, which is common knowledge in the industry
or otherwise legally in the public domain, or which is otherwise provided or
developed by the Company. During our discussions about your proposed job duties,
you assured us that you would be able to perform those duties within the
guidelines just described. You must also advise the Company before your
employment start date of any restrictions on your ability to work for the
Company, such as any covenants not to compete or solicit with any former
employers. The Company reserves the right to rescind this offer should it
determine that such restriction poses a legal risk to the Company.

 

5.    You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

6.    Your employment will be "at will". You may terminate your employment with
Protagonist at any time and for any reason whatsoever simply by notifying
Protagonist. Likewise, Protagonist may terminate your employment at any time and
for any reason whatsoever, with or without cause or advance notice. This at-will
employment relationship cannot be changed except in a writing signed by a
Company officer.

 

7.    To ensure the rapid and economical resolution of disputes that may arise
in connection with your employment with the Company, you and the Company agree
that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California conducted by JAMS or its
successor, under JAMS' rules and procedures for employment disputes (which can
be downloaded at http://www.jamsadr.com/rules-employment-arbitration/ or will be
provided to you upon request). You acknowledge that by agreeing to this
arbitration procedure, both you and the Company waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding. All
claims, disputes or causes of action, by either you or the Company, must be
brought in an individual capacity, and shall not be brought as a plaintiff (or
claimant) or class member in any purported class or representative proceeding,
nor brought in a private attorney general capacity or proceeding, nor joined or
consolidated with any claims of any other person or entity. You will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator's essential findings
and conclusions on which the award is based. The arbitrator shall be authorized
to award all relief that you or the Company would be entitled to seek in a court
of law. The Company shall pay all JAMS arbitration fees in excess of the
administrative fees that you would be required to pay if the dispute were
decided in a court of law. Nothing in this letter agreement is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.

 

8.    This offer is contingent upon completion of a satisfactory background
check. As required by law, this offer is subject to satisfactory proof of your
identity and eligibility to work in the United States.

 







--------------------------------------------------------------------------------

 



 

9.    This letter, together with your Proprietary Information Agreement, forms
the complete and exclusive statement of your agreement with the Company
concerning the subject matter hereof. The terms in this letter supersede any
other representations or agreements made to you by any party, whether oral or
written. The terms of this agreement cannot be changed (except with respect to
those changes expressly reserved to the Company's discretion in this letter)
without a written agreement signed by you and a duly authorized officer of the
Company. This agreement is to be governed by the laws of the state of California
without reference to conflicts of law principles.

 

At Protagonist, we're creating a great environment for employees to work in
synergy with each other, and are excited at the prospects of you joining us in
this adventure. We look forward to your significant contributions towards
accomplishing our common goals. I would like to emphasize that Protagonist
offers exceptional opportunities for achieving valuable industrial experience,
personal career growth, and individual recognition. Please do not hesitate to
contact me if you have any questions.

 

To indicate your acceptance of our offer, please sign and date one copy of this
letter in the space provided below and return it to us. If you accept our offer,
we would like you to start working at the US site no later than May 21, 2018.

Sincerely yours,

 

Z:\XBRL_Word\Word Team Jobs\01_Bridge\2018\08_August\03\Protagonist
Therapeutics, Inc\wip\Sig.png [ptgx20180630ex1029c1683002.jpg]

 

Dinesh V. Patel, Ph.D.

President & CEO

Protagonist Therapeutics

I accept your offer of employment as described above:

 

Z:\XBRL_Word\Word Team Jobs\01_Bridge\2018\08_August\03\Protagonist
Therapeutics, Inc\wip\sig1.png [ptgx20180630ex1029c1683003.jpg]

Picture 15 [ptgx20180630ex1029c1683004.jpg]

Samuel Saks

Date

 

Enclosures: Proprietary Information Agreement



--------------------------------------------------------------------------------